UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

MARCUS VERNELL COLEMAN CASE NO. 2:18-CV~()0563 SEC P
#322817

VERSUS JUI)GE ROBERT R. SUMMERHAYS
DARRYL VANNOY ET AL v MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation of the l\/lagistrate
Judge previously filed herein, and after an independent review of the record,
determining that the findings are correct under the applicable laW, and considering
the objection to the Report and Recornrnendation in the record;

l lT lS ORDERED that the petition for Writ of habeas corpus filed pursuant to

28 U.S.C. §2254 is DENIED and `DISMISSED WITH PREJUDICE.

lT IS FURTHER C)RDERED that a certificate of appealability is hereby
DENIED, as Petitioner has failed to make a substantial showing of the denial of a

constitutional right.

THUS DONE in Chambers on this H/D/\ day of October, 20l8.

 

erhays
United States District Judge

